    Case 5:20-cr-00068-H-BQ Document 27 Filed 11/13/20              Page 1 of 1 PageID 53



                             TINITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   LUBBOCKDIVISION

UNITED STATES OF AMERICA,
      Plaintiff.

                                                             NO. 5:20-CR-068-01-H

SALVADOR SALDANA SANCHEZ (1),
     Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDAIION
                      OF TIIE IJNITED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea ofl Guilty of the United States Magistrate Judge, and no objecrions thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(b)(l), the undersigned District Judge is ofthe opinion that the Reporr and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         DatedNovemb .r     I5   ,2g2g.



                                                    SWESLEY      NDRIX
                                                     D STATES DI STRICT JUDGE
